CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Post-Effective Amendment No. 65 to the Registration Statement on Form N-1A (the Registration Statement) of: (i) our report dated November 14, 2013 , which appears in the Vanguard Fiduciary Trust Company Short-Term Bond Trust Financial Statements as of September 30, 2013 relating to the financial statements and financial highlights, which is also included in this Registration Statement; (ii) our report dated November 14, 2014 , which appears in the Vanguard Fiduciary Trust Company Short-Term Bond Trust Financial Statements as of September 30, 2014 relating to the financial statements and financial highlights, which is also included in this Registration Statement; (iii) our report dated November 14, 2013 , which appears in the Vanguard Fiduciary Trust Company Intermediate-Term Bond Trust Financial Statements as of September 30, 2013 relating to the financial statements and financial highlights, which is also included in this Registration Statement; and (iv) our report dated November 14, 2014 , which appears in the Vanguard Fiduciary Trust Company Intermediate-Term Bond Trust Financial Statements as of September 30, 2014 relating to the financial statements and financial highlights, which is also included in this Registration Statement. We also consent to the references to us under the headings Financial Statements and Service Providers Independent Registered Public Accounting Firm in the Statement of Additional Information. /s/PricewaterhouseCoopers LLP Philadelphia, PA March 31, 2015
